DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 113-118 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yahalom et al. (US Patent 4,652,348) in view of Nachtman (US Patent 2,428,033) as evidenced by Designing with Metals (Designing with Metals – Power Manufacturing, dated October 5, 2017)
Regarding applicants’ claims 113, Yahalom et al. disclose the electrodeposition of alternating discrete layers useful for the improvement of properties such as, corrosion resistance (col. 1 lines 14-23), each layer having a thickness less than 90Å (col. 4 lines 35-49), which overlaps the claimed thickness range of 5 to 1000nm.  One of ordinary skill in the art at the time of the invention would have found it obvious to select a thickness from within the range disclosed by Yahalom et al. including those thickness values which fall within the claimed range.
Yahalom et al. do not appear to limit the substrate or coating materials but disclose coating materials may include combinations such as copper and nickel (col. 4 lines 3-7), further the protection of steel sheets using multilayer coatings comprising combinations of materials including tin, lead, zinc, iron, nickel, chromium, copper, bismuth, antimony, cadmium, and silver have been demonstrated in the art (Nachtman et al. col. 7 lines 19-26).  Stainless steel types 304 and 316 are well known for their use in the automobile industry.  One of ordinary skill in the art et al. in order to improve the corrosion resistance and useful life of automobile parts made therefrom.  Copper is less noble than nickel, which is less noble than stainless steel 304 or 316 (Designing with Metals).
With regards to the relative content of the first and second metals, Yahalom et al. disclose the discrete layers to be plated from a single plating solution where the plating solution is agitated in a specific manner in order that the deposited layers having the highest possible purity (col. 3 lines 59-65).  Given deposition of the layers from the same bath where the deposited layers are known to be substantially pure, but not disclosed as fully pure, each layer is considered to have at least some of each metal present i.e. a discrete layer contains the primary intended metal and at least some of the metal(s) form the other discrete layers.  Thus, where one discrete metal layer is copper and one is nickel, the copper layer would contain some amount of nickel and the nickel layer would contain some amount of copper.
Yahalom et al. do not appear to limit the total thickness of the multilayer coating but disclose that the total thickness is optional (col. 4 lines 42-43).  The discovery of a workable thickness needed to provide the substrate with improved corrosion resistance is within the ordinary level of skill and routine experimentation.  One of ordinary skill in the art at the time of the invention would have found it obvious to try different total thickness values for the coating in order to determine a total thickness which provides an improvement in corrosion resistance while also considering factors such as cost and weight.
	Regarding applicants’ claim 114, Yahalom et al. disclose coating materials including nickel (col. 4 lines 3-10) i.e. the nickel and copper layers as discussed above.
Regarding applicants claim 115, Yahalom et al. disclose the deposited layers to be discrete (col. 2 lines 43-54).
	Regarding applicants claim 116 and 118, Yahalom et al. do not appear to explicitly disclose the presence of a diffuse interface between layers, or the presence of a third layer.  Yahalom et al. disclose that two or more metals may be structured as discrete layers (col. 4 lines 35-40). Further Nachtman et al. disclose a heating and rolling operation which removes trapped gases from electroplating greatly reducing porosity and forming hair like alloy layers between the discrete layers (col. 6 line 10-col. 7 line 17).  One of ordinary skill in the art at the time of the invention would have found it obvious to subject the multilayer coating of Yahalom et al. to a heat treatment as demonstrated by Nachtman et al. in order to remove trapped gases and reduce porosity thereby improving the coating properties.  The presence of thin alloyed areas between discrete layers is a third layer and a diffuse interface.
	Regarding applicants’ claims 117, Yahalom et al. disclose the use of materials such as nickel, cobalt, and iron (col. 4 lines 3-10), but do not appear to explicitly disclose the use of zinc, however Nachtman et al. disclose the use of metals including nickel and iron as well as metals including zinc.  It is within the ordinary level of skill in the art to select form known materials which have been demonstrated in the art to be suitable for the same purpose.  In the present case, one of ordinary skill in the art at the time of the invention would have found it obvious to select form materials of Nachtman et al. and Yahalom et al. including zinc, iron, cobalt and nickel for the coating of Yahalom et al., given that these metals have been demonstrated as a suitable materials for use together in the formation of multilayer corrosion resistance coatings.


Claims 120-125 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown et al. (US Patent 3,866,289) in view of Nee et al. (US Patent 4,869,971) and Wilcox (Surface Modification with Compositionally Modulated Multilayer Coatings, The Journal of Corrosion Science and Engineering, Volume 6 Paper 52, July 2003).
Regarding applicants’ claims 120, 121, and 125, Brown et al. disclose a laminated composite corrosion-protective metallic coating comprising cobalt-nickel and nickel-cobalt plating layers deposited on articles such as zinc die castings the first layer being a cobalt-nickel alloy (at least 70% cobalt) and the second layer being a nickel-cobalt layer (at least 50% nickel).  Nickel is more noble than cobalt which is less noble than zinc therefore the first layer is more noble than the substrate and the second layer is more noble than the first layer.  A cobalt layer that is at least 70% cobalt may be up to 30% nickel, and a nickel alloy which is at least 50% nickel is up to 50% cobalt.  The combined layers have a thickness of 0.12 to 2.3mils (3.0 to 58 micrometers). See abstract and col. 1 lines 8-14, and lines 36-50.
Brown et al. do not disclose the composite nickel-cobalt layers to be provided as a series of thin alternating layers, however compositionally modulated multilayer coatings have been known to be used in protection against corrosive environments (Wilcox).  Further, Nee et al. disclose the deposition of groups of repeating groups of layers such as alternating layers having different compositional proportions where a sample of metal or alloy of a given thickness made up of multiple layer scan have significantly improved properties when comparted to a substantially unitary layer of the same thickness (col. 1 lines 15-21 and col. 3 lines 4-63). Wilcox et al. disclose CMMCs to include individual layers of two different composition of the same alloy with individual layer thicknesses of a few nanometers to tens of microns (Abstract and Introduction).  Given that multilayer coatings of alloys have been shown to exhibit improved et al. col. 3 lines 40-46) and that CMMCs including alternating layers of two different composition of the same alloy have been demonstrated advantageous in the protection of substrates form corrosion, one of ordinary skill in the art at the time of the invention would have found it obvious to apply the pair of cobalt-nickel alloys having differing compositions as a compositionally modulated multilayer coating in order to improve the coating properties.
With regards to the individual layer thickness, Wilcox disclose suitable thickness values to fall within the range of a few nanometers to tens of microns (Introduction) which overlaps the presently claimed thickness range.  One of ordinary skill in the art at the time of the invention would have found it obvious to select a thickness within the range of thickness values disclosed by Wilcox including those values which fall within the claimed range.
Regarding applicants’ claim 122, Wilcox disclose each layer to be discrete (figure 1).
Regarding applicants’ claim 123 and 124, where two different nickel-cobalt alloy layers are alternately plated, the zone where one alloy layer transitions to the next is a diffusion region. Given that applicants have not provided a specific degree to which the interface is required to be diffuse, and that an interface exists between adjacent layers, the region where one alloy transitions to the adjacent alloy layer is sufficient to be ‘diffuse’ as claimed. 
Regarding applicants’ claim 140 and 151, Nee et al. disclose that groups of layers may be used in multilayer electrodeposition processes to from coatings having improved properties where the repeating groups of layers may include there of more layers (col. 3 lines 4-10).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a third layer when forming a multilayer corrosion resistant coating in order to introduce a material which provides further enhanced properties. For example Wilcox disclose Zn-Co as a known .

Allowable Subject Matter
Claims 127-132 are in condition for allowance.  Claims 119 and 126 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to applicants’ claim 119, the prior art does not teach or suggest a method including forming a coating on a mandrel which is subsequently removed, the coating having a thickness from 5 microns to 50 microns and comprising a series of layers arranged in a repeating pattern, each layer of the series of layers having a thickness from about 5 nanometers to about 1,000 nanometers, the series of layers comprising: A) a first layer of a first alloy that is less noble than the substrate or the mandrel, the first alloy comprising: i) a first metal in a first concentration that is at least about 1 wt.%, the first metal selected from Co, Fe, Ni, and Zn, and ii) a second metal, and B) a second layer of a second alloy that is less noble than the first alloy and less noble than the substrate or the mandrel, the second alloy comprising: i) the first metal in a second concentration that is at least about 1 wt.%, and ii) the second metal.
With regards to applicants’ claim 126, the prior art does not teach or suggest a method including forming a coating on a mandrel which is subsequently removed, the coating having a thickness from 5 microns to 50 microns and comprising a series of layers arranged in a repeating pattern, each layer of the series of layers having a thickness from about 5 nanometers to about 
With regards to applicants’ claim 127, the prior art does not teach or suggest a method including forming a coating on a substrate or mandrel, the coating having a thickness from 5 microns to 50 microns and comprising a series of layers arranged in a repeating pattern, each layer of the series of layers having a thickness from about 5 nanometers to about 1,000 nanometers, the series of layers comprising: A) a first layer of a first alloy that is more noble than the substrate or the mandrel, the first alloy comprising: i) a first metal in a first concentration that is at least about 1 wt.%, the first metal selected from Co, Fe, Ni, and Zn, and ii) a second metal, and4Application No. 16/726,079 B) a second layer of a second alloy that is less noble than the first alloy and less noble than the substrate or the mandrel, the second alloy comprising: i) the first metal in a second concentration that is at least about 1 wt.%, and ii) the second metal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam Krupicka/            Primary Examiner, Art Unit 1784